By the Court.

Lumpkin, J.
delivering the opinion.
From which county should the record in this case have been transmitted, Dougherty or Baker?
The bill originated and was pending in Baker county. By the consent and for the convenience of counsel, the demurrer was argued and decided in Dougherty. The papers in the case- having been transferred by the Clerk of Baker, under an ordei of the Court after judgment upon the demurrer was. *127rendered; they were directed to be re-transferred by the Clerk of Dougherty, to the office to which they belonged, with instructions to enter the interlocutory decree in Baker county.
The bill of exceptions was certified by the J uclge for Baker count]’. But counsel for the plaintiff in error, finding the papers, in point of fact, still in possession of lire Clerk of Dougherty, files the bill of exceptions, writ of error, citation and notice under the old law, there, and has the transcript made out and certified by that Clerk. In legal contemplation, the papers never were in the Clerk’s office of Dougherty comity. For safe-keeping, the Clerk was made, it is true, their custodian for the time being; and the instrument of the Court, for returning them to the office to which they rightfully belonged. The decision was made at chambers. One of the solicitors might have taken charge of the papers. This is customary. The decision complained of was ordered to be entered upon the minutes of Baker Superior Court. It could have been recorded no where else. The Clerk, therefore, of Dougherty was not the keeper of these records, and consequently the transcript made out and'sent up by him has no more authority than if copied and forwarded by any other person.
Writ of error dismissed.